Johnston, C. J.
(dissenting): As to the sufficiency of the claim or demand for compensation, in my view the written statement made by Arvilla Baxter and given to the officer of the company is, I think, sufficient. The statement was solicited and procured by the adjuster, and with this written information of the claimant in its possession, how can the railway company say that the company *451had no notice or knowledge of the accident and that the statement made did not constitute a sufficient claim for compensation?
It is insisted by the respondent that the making of a statutory written claim is indispensable, citing Sayers v. Colgate-Palmolive-Peet Co., 134 Kan. 872, 8 P. 2d 383; and Klein v. McCullough, 135 Kan. 593, 11 P. 2d 983, and that the statement does not satisfy the obligation imposed by the compensation act. It is argued that it does not indicate a claim or demand for compensation, nor a promise on the part of the employer to pay. Compensation may be paid by agreement. The writing itself made to Stiers, the agent of the company, deals with the subject of compensation and made particular inquiry as to funeral expenses. He inquired about and incorporated in the statement the funeral expenses which are a part of the compensation to be paid, and these he said would be paid. The promise to pay them was not included in the written statement, but it shows what was the subject of consideration in the making of the statement. Defendant relies on Richardson v. National Refining Co., 136 Kan. 724, 18 P. 2d 131. No formal demand was made in that case. The claimant did sign a statement stating the facts of his injury and showing that the matter of compensation was under discussion. In this case the statement was made by the claimant to the respondent, and at the same time the matter of claim was under discussion between the agent and the respondent in which it was stated she would receive the funeral expenses amounting to more than $500 and maybe some more. If she had voluntarily visited the company and made the statement could there have been any question but that the subject of compensation was under consideration? In Richardson v. National Refining Co., supra, the court has this to say:
“It will be seen that the court has adopted the rule that it will look at the writing and the surrounding circumstances of the parties and, after considering all these things, place a reasonable interpretation upon them. The question is, did this man have in mind compensation for his injury when he signed the instrument heretofore set out, and did he intend by it to ask his employer to pay compensation? A further requirement is that it must be open to the reasonable interpretation that the employer would be expected to conclude that the employee was expecting compensation. It would be manifestly unfair to hold an injured employee to any particular form of claim, or to hold that he' should be required to make a claim in a form that would satisfy a lawyer if he were preparing it.” (P. 726. See, also, Weaver v. Shanklin Walnut Co , 131 Kan. 771, 293 Pac. 950.)
*452These authorities show that where the matter of compensation is under discussion with the employer and the writings indicate a desire to recover compensation, a definite formal demand therein is not necessary, and any reasonable interpretation of the statement made is a substantial compliance with the statutory requirement.
Harvey and Smith, JJ., concur in this dissent.